Exhibit 10.42

TERMINAL AGREEMENT

AGREEMENT NUMBER 899

THIS AGREEMENT MADE AND ENTERED INTO AS OF THE 6th day of September, 2001, by
and between WESTWAY TERMINAL COMPANY INC., having its principal administrative
offices in New Orleans, Louisiana (hereinafter known as WESTWAY), and WESTWAY
TRADING CORPORATION, a Corporation with headquarters in New Orleans, Louisiana,
(hereinafter known as CUSTOMER).

WITNESSETH:

WHEREAS, WESTWAY TERMINAL COMPANY INC., a Delaware Corporation, owns and
operates bulk storage and distribution terminals and,

WHEREAS, CUSTOMER desires to deliver Product to WESTWAY to be stored and handled
at its terminal(s).

NOW, THEREFORE, in consideration of mutual covenants and agreements the parties
agree to the general terms and conditions contained in the Statement of Terms
and Conditions and to specific terms and conditions as specified in the Schedule
I, all of which constitute the Agreement between the Parties.

 

1. TERM OF CONTRACT

As specified in Schedule I, attached hereto.

 

2. MODIFICATIONS

No changes or modifications to the Statement of Terms and Conditions shall be
effective unless reduced to writing and subscribed to by the parties hereto.
Changes to the Schedule may be made by the parties at any time by any mutually
acceptable means. No failure to insist upon compliance with any term or
provision of the Agreement shall be considered a waiver, breach or cancellation
of such provision or any other provision of the Agreement.

 

3. NOTICES

Any or all notices required to be given under this Agreement shall be in writing
and shall be deemed given when deposited in the United States mail, certified or
registered, return receipt requested, addressed in the case of CUSTOMER (or such
other address or addresses as either party may instruct the other in writing)
to:

 

WESTWAY TRADING CORPORATION    WESTWAY TRADING CORPORATION Attn:  

A. Whitfield Huguley, IV

President (Molasses Trading)

   Attn:  

Bryan Shoemaker

President (Feed Division)

365 Canal Street, Suite 2900

New Orleans, LA 70130-1134

  

365 Canal Street, Suite 2900

New Orleans, LA 70130-1134



--------------------------------------------------------------------------------

or in the case of WESTWAY, to:

 

WESTWAY TRADING COMPANY, INC.

Attn: Peter J. M. Harding

President

365 Canal Street, Suite 2900

New Orleans, LA 70130-1134

 

 

4. ACCEPTANCE

Acceptance by CUSTOMER shall be acceptance of all terms and conditions recited
herein or incorporated by reference. The person accepting this Agreement for
WESTWAY and CUSTOMER each represent that he/she is duly authorized to obligate
their respective firm to the terms hereof and to pay sums due or arising
hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement, the “Master
Agreement,” as of the day and year first above written:

 

ACCEPTED:

WESTWAY TRADING CORPORATION

(Molasses Trading)

By:  

/s/ John Randle

Title: V.P. Date: 9/6/01

 

ACCEPTED:     ACCEPTED:

WESTWAY TRADING CORPORATION

(Feed Division)

   

WESTWAY TERMINAL COMPANY

 

By:  

/s/ Ian Falshaw

    By:  

/s/ Wayne Driggers

Title:   Director     Title:   Vice President - Sales & Marketing Date:   9/6/01
    Date:   September 6, 2001

 

- 2 -



--------------------------------------------------------------------------------

STATEMENT OF TERMS AND CONDITIONS

 

1. FACILITIES

 

1.01 Facilities To Be Furnished By WESTWAY

WESTWAY agrees to furnish storage tank(s), pipelines, pumps and/or other
equipment (hereinafter known as “Facility”) as more particularly described and
for the specific locations as set forth in Schedule I which are now and will be
attached hereto.

WESTWAY shall at all times retain operational control of the Facilities within
its sole care and custody and maintain the same, at its expense, in good and
safe working order and repair, performing all services in a safe and workmanlike
manner and minimizing any hazards associated with the storage of CUSTOMER’s
Products.

WESTWAY agrees to have Facility completed and ready to accept delivery for
storage and redelivery (as herein provided) of Product at the time and in the
amounts specified in Schedule I. CUSTOMER shall have the right to inspect
Facility prior to initial delivery of Product; it being assumed that Facility is
satisfactory unless CUSTOMER shall otherwise timely notify WESTWAY in writing.

 

1.02 Tank Use and Cleaning

As specified in Schedule I attached hereto.

 

1.03 Additional Equipment

As specified in Schedule I attached hereto.

 

1.04 Dock

As part of the Facility, WESTWAY shall make available to CUSTOMER at published
rates existing loading docks and shares servicing the terminal. The dock, being
used by WESTWAY and others, is available on a “first come, first served” basis.

 

1.05 Inspection

WESTWAY hereby consents to an inspection by CUSTOMER’s designated
representatives of its entire site or the sites at which it may be providing
storage or performing services hereunder on a periodic basis or on special
occasions on a reasonable notice. WESTWAY shall make all reasonable efforts to
make available to said representative of CUSTOMER during the inspection that
person or persons knowledge in Terminal’s policies and procedures governing the
aspects of WESTWAY’s operations relevant to the services rendered hereunder,
including, but not limited to, maintenance, quality assurance, environmental,
safety and loss prevention.

 

- 3 -



--------------------------------------------------------------------------------

2. PRODUCT HANDLING AND DOCUMENTATION

 

2.01 Product Handling

The Product shall be received, stored and loaded by WESTWAY in accordance with
WESTWAY’s standard procedures which include receipt, storage and periodic
sampling (As requested by CUSTOMER, and charged as per additional services
paragraph in Schedule I) of stored product, loading into each tank truck or
other carrier and periodic inventory reporting.

Reasonable additional services will be supplied, necessary to accommodate
CUSTOMER’s requirements, at WESTWAY’s regular rates and charges then in effect.

CUSTOMER shall be responsible for all charges incurred in engaging any carrier
to effect delivery or dispatch of any Product and its suitability to perform the
functions required, and WESTWAY shall be responsible only to receive or
discharge the Product through its terminal lines from or to those carriers on
vehicles, barges or equipment which, WESTWAY and CUSTOMER agree, WESTWAY is
capable of and is equipped to service as specified in Schedule I.

 

2.02 Shipping and Receiving Papers

For each shipment of Product WESTWAY will also make out the necessary shipping
documents and will send one (1) copy along with the weight ticket and original
bill of lading to CUSTOMER on a daily basis. WESTWAY will complete and forward
to CUSTOMER the required documents for receipts of Product as soon as
practicable after discharge.

 

3. OPERATIONS

 

3.01 Hours of Work

Hours of operation shall be as specified in Schedule I, hereto attached.

 

3.02 Marine Operations

 

  (a) Vessel - Should Product be delivered to Facility by vessel or barge,
CUSTOMER shall give the WESTWAY terminal five days advance notice of the
expected arrival time. The Master of the vessel, his representative, or CUSTOMER
shall give WESTWAY at least six (6) hours advance notice of the vessel’s
readiness to discharge cargo. If the vessel is ready to discharge and WESTWAY is
ready to receive the cargo in less than six (6) hours after notice has been
given, then discharge shall commence without further delay. WESTWAY’s personnel
will perform no work on the vessel. Vessels discharging less than 10,000 short
tons, will pump Product to Facility at an average rate of not less than 150
short tons per hour. Vessels discharging more than 10,000 short tons, will pump
Product to Facility at an average rate of not less than 200 short tons per hour.
If the average discharge rate is less than the agreed upon average per hour,
then the difference between the actual and the calculated will be subject to
overtime rates as per Schedule .

 

- 4 -



--------------------------------------------------------------------------------

  (b) Barge - Should Product be delivered to Facility by barge, CUSTOMER shall
give the WESTWAY terminal five days advance notice of the expected arrival time.
The Master of the barge, his representative, or CUSTOMER shall give WESTWAY at
least six (6) hours advance notice of the barge’s readiness to discharge cargo.
If the barge is ready to discharge and WESTWAY is ready to receive the cargo in
less than six (6) hours after notice has been given, then discharge shall
commence without further delay. Tankering services can be provided as per
additional services paragraph in Schedule I, or at rates specified for tankering
in applicable Schedule. The allotted time for barge discharge will be twelve
(12) hours to start at commencement of pumping operation. Terminal will endeavor
to discharge barges during normal working hours, or at other hours identified in
Schedule I. If the operation time is greater than 12 hours, then the difference
between the actual amount less 12 hours will be subject to overtime rates as per
Schedule I.

 

3.03 Schedules

WESTWAY agrees to receive, store, and distribute Product at the rates and
charges fixed as provided on Schedule I. Cost and expense incurred by reason of
WESTWAY’s delay in accepting discharge shall be borne by WESTWAY. However, there
will be NO penalties for delays resulting from force majeure or mechanical
breakdown of WESTWAY’s equipment. WESTWAY will make all reasonable efforts to
have such equipment repaired as soon as possible.

 

3.04 Maintenance of Facility

WESTWAY agrees to maintain Facility during the term of this Agreement and any
extensions thereof. CUSTOMER agrees to maintain special facilities and
equipment, which remain the property of CUSTOMER as provided in Section 1.03,
or, at CUSTOMER’s option, WESTWAY shall provide such maintenance at CUSTOMER’s
expense.

 

3.05 Utilities

WESTWAY shall supply utilities, such as electricity or heating, as required and
as specified in the Schedule I.

 

4. DETERMINATION OF QUANTITY

Quantities of Product received into Facility shall be determined by gauging of
the shore tanks made before and after delivery and calculated in short tons. It
is understood that volumetric gauging presents problems with molasses and is an
unreliable means of gauging. Pressure Transducers, or Pneumercators are the
preferred means of gauging tank mass.

WESTWAY may, at its option, determine the quantity of Product delivered to or
from Facility by direct weighing of tank car or tank trucks, both empty and
loaded, on certified scales. Weighing of tank cars and trucks shall be at
CUSTOMER’s expense as specified in Schedule I.

 

- 5 -



--------------------------------------------------------------------------------

WESTWAY will supply CUSTOMER with a monthly inventory of the Product. A
month-end physical inventory shall be taken each month by WESTWAY. Any variances
between the book record and the actual physical count shall be subject to an
adjustment of fees as provided in Section 13.01. CUSTOMER has the right to
participate in taking such physical inventory.

 

5. TITLE TO PRODUCT

Title to Product stored in Facility shall always remain with CUSTOMER and shall
be held at CUSTOMER’s risk. However, if CUSTOMER is in breach hereof or fails to
remove all Product from Facility at termination of this Agreement at WESTWAY’s
direction to do so, to the extent permitted by the applicable law governing this
Agreement, WESTWAY may sell the remaining product and apply all proceeds
therefrom against any amounts due and owing to it by CUSTOMER (including the
costs of such sale), and the balance of such proceeds, if any, shall be remitted
to CUSTOMER.

 

6. INDEPENDENT CONTRACTOR

Nothing contained herein shall create the relationship of joint venture,
principle and agent or master and servant between CUSTOMER and WESTWAY and
except for purposes of issuance of bills of lading pursuant to this Section 2.02
or for purposes of insuring payment of invoices as provided in Section 5,
WESTWAY, in the performance of this Agreement, is not and shall not act or
purport to act as the agent or employee of CUSTOMER, but is and shall act as an
independent contractor. WESTWAY acknowledges that it is solely responsible for
and solely in control of operations at the Facility; CUSTOMER shall not exercise
any control over or direction of the manner in which WESTWAY performs the
services called for under this Agreement.

 

7. QUALITY ASSURANCE

As specified in Schedule I, attached hereto.

 

8. RESPONSIBILITY FOR PRODUCT

WESTWAY will not be responsible for any loss of Product while in storage.

CUSTOMER shall be responsible for the Product until it leaves the delivery
carrier. The amount of any Product lost due to leaks or destruction of tank cars
or tank trucks during the loading or off-loading shall be borne by CUSTOMER.

WESTWAY shall not be responsible for change in quality, color, or condition of
the Product stored or handled unless caused solely by WESTWAY’s negligence.
CUSTOMER shall indemnify and hold WESTWAY harmless, for any loss or damage
incurred by reason of a delivery to Facility of any Product, identified as
Product, but is, in fact, of a different chemical composition, or if WESTWAY
takes any action, without negligence on WESTWAY’s part, with respect thereto at
the request or direction of CUSTOMER.

 

- 6 -



--------------------------------------------------------------------------------

9. CHARGES AND PAYMENT

 

9.01 Other Charges

 

  (a) CUSTOMER shall reimburse WESTWAY for all permits, licenses, etc. which may
be required by any public or private agency particular to the storage and
handling of CUSTOMER’s Product at WESTWAY’s Facilities, provided such costs do
not exceed $1,500.00. If such costs exceed this amount, Section 17.01, paragraph
2, shall apply.

 

  (b) Subject to the terms and conditions herein, CUSTOMER will pay WESTWAY for
the cost to clean such tank(s) and dispose of residuals in the event CUSTOMER’s
use of the tank is discontinued and the tank becomes available for use by
WESTWAY to store other product or materials. Subject to the terms and conditions
herein, if the tank(s) should require cleaning during the term of the contract,
due to any cause other than WESTWAY’s negligence, CUSTOMER will also pay all
costs of such cleaning and disposal of residuals as specified in Schedule 1.

 

  (c) As specified in Schedule 1.

 

9.02 Invoices and Payments

Invoices for throughput charges shall be rendered monthly by WESTWAY to CUSTOMER
for the next contract month; such invoices will reflect the portion of the
minimum annual throughput charge due to date. Monthly payments made in contract
year must equal the greater of either actual throughput charge for contract year
to date or so much of minimum annual throughput charge as is due to date; a
charge for other services rendered in the contract month just ended will be
added to monthly invoices. Payment shall made within thirty (30) days from date
of invoice. Invoices not paid timely shall bear interest of 1-1/2 percent per
month (effective annual rate of 18%) (or the maximum legal rate permitted by
law), whichever is less, from due date until paid and all costs of collection,
including reasonable attorney’s fees.

 

9.03 Termination Charge

In the event, as reflected on Schedule I, occupancy of the premises on which its
terminal is located is on the basis of lease from public or private authority
then cancellation or termination of the lease shall automatically terminate and
cancel this Agreement contemporaneously and WESTWAY shall have no liability to
CUSTOMER arising out of such termination, nor shall CUSTOMER have any liability
to WESTWAY arising therefrom.

 

10. ADJUSTMENT OF FEES

The warehousing charges listed in Schedule 1 will be adjusted annually at the
beginning of each contract year by means of a formula using any increases or
decreases in CPI values, all items, all consumers up to a limit of six
(6%) percent annually. The annual increase or decrease shall be equal to 50% of
the applicable CPI.

 

- 7 -



--------------------------------------------------------------------------------

All of the charges listed in the attached Schedules are subject to this increase
or decrease.

 

11. TAXES

In the event that the services provided pursuant to this Agreement or the
handling of CUSTOMER’s Product shall be treated as, or result in, a taxable sale
or use or, in the event this Agreement or the Product stored shall be subject to
any ad valorem tax, all such taxes shall be borne by CUSTOMER invoiced as an
added charge; and provided, however, that CUSTOMER shall have the full right to
contest the same at its cost and expense, with WESTWAY’s reasonable assistance
and cooperation, which WESTWAY shall not unreasonably refuse.

 

12. PRODUCT DOCUMENTATION

CUSTOMER agrees to provide to WESTWAY all information, documents, including
current Material Safety Data Sheets for each Product, labels, placards, retained
sample containers and other materials and data which are required by Federal or
State statutes, ordinances, rules or regulations (“Regulations”) relating to the
Products stored under this Agreement and applicable Schedules. CUSTOMER further
agrees to indemnify and hold harmless WESTWAY, and WESTWAY’s agents, employees,
officers and directors, from and against any fines, penalties, loss, damage or
expense, including without limitation, reasonable legal fees, resulting from
CUSTOMER’s failure to provide or to make available to WESTWAY any information,
documents, sample containers and materials as required by such Regulations,
provided, however, that WESTWAY acted prudently in the fact of such failure by
CUSTOMER.

 

13. LIABILITY

 

13.01 Extent of Westway’s Liability

Risk of loss of Product due to fire, storm or other casualty shall remain with
CUSTOMER to the extent the Product is covered by CUSTOMER’s all risk insurance
coverage.

WESTWAY shall be responsible for all Facility deterioration resulting from
storage of Product, as long as such Product is within specifications enumerated
in the attached Schedules and delivered according to the terms and conditions of
this Agreement. In the event WESTWAY’s facilities are damaged or destroyed,
WESTWAY may, at its option, rebuild such facilities so affected or substitute
mutually agreeable facilities for CUSTOMER’s Product within thirty (30) days at
rates specified in Schedule I, throughout the remaining term of this Agreement.

 

13.02 Extent of CUSTOMER’s Liability

CUSTOMER shall be obligated to notify WESTWAY of any Product characteristics
which may cause excess deterioration to Facilities beyond normal wear and tear.
In addition to CUSTOMER’s obligations pursuant to 17.01, should destruction,
excess deterioration or serious damage occur requiring repair and/or replacement
of tankage, equipment or facilities by required due to CUSTOMER’s failure to
deliver the Product specified or to accurately inform WESTWAY of the Products
hazards, CUSTOMER shall be liable for repair and/or replacement of such
Facilities. In such event, CUSTOMER shall continue to be responsible for charges
throughout the entire period of time required to complete such repair and/or
replacement unless such repair and/or replacement exceeds a reasonable time
frame as mutually agreed both parties prior to commencement of said repair
and/or replacement.

 

- 8 -



--------------------------------------------------------------------------------

14. FORCE MAJEURE

Should WESTWAY’s Facilities be seriously damaged or destroyed or should the tank
set aside to service CUSTOMER’s Product be damaged or destroyed, WESTWAY shall
be relieved, without incurring any liability to CUSTOMER, of all WESTWAY’s
obligations under this Agreement rendered impossible of performance by such
destruction or damage. In such event or in the event Force Majeure is sustained
by CUSTOMER, CUSTOMER shall at the time be relieved of all obligations to pay
all or the allocable part of any monthly rental and attributable other charges
then in effect to the extent such failure to perform or such deficiency in
making annual thruput payments is caused by, arises out of or is attributed to
any cause reasonably beyond control of CUSTOMER, such as but not limited to war;
riot; explosion; flood; storm; earthquake; act of God; perils of the sea; labor
disputes; sabotage; accident; embargo; breakage of machinery or apparatus;
injunction; compliance with governmental order; or inability to obtain fuel; raw
materials; labor; containers, or transportation difficulties preventing the
manufacture or shipment of product or restriction imposed by CUSTOMER (any such
cause being referred to as “Force Majeure”). Should any Force Majeure occur, the
party experiencing the Force Majeure will promptly notify the other party of its
existence, the reasons why and approximately how long a delay is expected.

 

15. DEFAULT BY EITHER PARTY

Should either party default at any time in the faithful performance and
observance of the terms or conditions of this Agreement and should any such
default continue for thirty (30) or more days after written notice thereof to
the defaulting party, then the non-defaulting party shall have the right to
cancel and terminate this Agreement and to recover damages or seek any other
relief which it may be entitled at law or in equity.

Should either party be adjudicated bankrupt or insolvent in an involuntary
proceeding, or if such party shall have filed a petition for an arrangement or
creditors under the bankruptcy laws or insolvency laws of any jurisdiction, or
if a bankruptcy or insolvency proceeding is instituted against such party which
is not set aside within thirty (30) days thereafter, then, in that event, such
party shall be deemed to be in default of this Agreement, thereby entitling the
other party hereto to treat this Agreement, in accordance with the foregoing, as
being in default.

 

16. INDEMNITY AND INSURANCE COVERAGE

 

16.01 Indemnity

CUSTOMER shall indemnify and hold harmless WESTWAY and, at WESTWAY’s request,
defend WESTWAY and each of its officers, directors, employees and agents from
and against any and all liability, suits, losses, demands, causes of action,
fines, penalties, expense, including attorney’s fees, and claims, WESTWAY may be
caused to suffer or incur, including claim for bodily injury and property damage
arising out of or in any manner connected with CUSTOMER’s negligent acts or
omissions or breaches of this Agreement or its failure to comply with applicable
laws in the performance of its obligations, provided such claims, etc. are not
caused by the negligence of WESTWAY.

 

- 9 -



--------------------------------------------------------------------------------

WESTWAY shall indemnify and hold harmless CUSTOMER and, at CUSTOMER’s request,
defend CUSTOMER and each of its officers, directors, employees and agents from
and against any and all liability, suits, losses, demands, causes of action,
fines, penalties, expense, including attorney’s fees, and claims, CUSTOMER may
be caused to suffer or incur, including claim for bodily injury and property
damage arising out of or in any manner connected with WESTWAY’s negligent acts
or omissions or breaches of this Agreement or its failure to comply with
applicable laws in the performance of its obligations, provided such claims,
etc. are not caused by the negligence of CUSTOMER. In no event shall WESTWAY or
CUSTOMER be liable to the other for incidental or consequential damages,
including, but not limited to, loss of profits, business opportunity, downtime
costs, or claims of third parties other than claims by such parties for property
damage or personal injury.

 

16.02 WESTWAY’s Coverage

WESTWAY shall maintain levels of insurance coverages during the term of this
Agreement as provided:

 

Workers Compensation    Statutory General Liability    $1,000,000 Excess
Liability    $4,000,000

 

16.03 CUSTOMER’s Coverage

CUSTOMER will insure or self-insure all Product while in storage in terminal
against damage by fire or other casualty and shall insure or self-insure all of
its personnel and equipment while on WESTWAY’s premises. Further, CUSTOMER shall
carry liability insurance against loss or damage caused to any third party,
including WESTWAY, its officers, employees and agents by its product or by its
agents and/or employees in amounts not less than $3,000,000.00.

 

16.04 Certificates

Prior to the commencement of this Agreement, CUSTOMER and WESTWAY shall each
furnish to the other a certificate(s) properly executed by the insurance
carriers, showing all insurance required hereunder to be in force. Each
certificate shall provide for ten (10) days written notice to such other party,
prior to the cancellation of or any changes effecting same.

 

17. REGULATORY COMPLIANCE

 

17.01 Compliance with Law

WESTWAY warrants that, in rendering services to CUSTOMER, it will comply at all
times with all applicable Federal, State and local laws, rules and regulations
and shall obtain certificates, permits, documents, and authorizations required
for the lawful operations of the terminal and the handling and storage of
CUSTOMER’s Product. WESTWAY agrees to indemnify and hold harmless CUSTOMER and
CUSTOMER’s agents, employees, officers and directors, for and

 

- 10 -



--------------------------------------------------------------------------------

against any fines, losses, damages or expenses, including without limitation,
reasonable legal fees, resulting from WESTWAY’s violation of such laws and/or
regulations. CUSTOMER shall comply with all federal, state and other
governmental laws, rules and regulations applicable to the ownership of Product
and shall obtain all certificates, permits, documents and authorizations
required for the lawful ownership of the Product.

If any Federal, State or local laws, rules or regulations are hereafter amended,
modified or supplemented so as to require alterations or additions to the
Facility for the storage and handling of Product, WESTWAY shall inform CUSTOMER
accordingly and shall submit to CUSTOMER an estimate of the costs of the
required alterations or additions. CUSTOMER shall inform WESTWAY within fifteen
(15) days of its receipt of said notice and estimate, whether or not it will pay
said costs. If CUSTOMER declines, and if the parties are unable to resolve the
matter by mutual agreement, CUSTOMER shall remove all Product stored in the
Facility within thirty (30) days after notifying WESTWAY that CUSTOMER will not
assume the costs of such alterations or additions, and if terminated, within the
first four years of the contract, CUSTOMER will pay WESTWAY the termination
charge set forth in Section 9.03 applicable at the time Product is removed from
the tank.

WESTWAY shall promptly advise CUSTOMER by oral notice, followed by written
communication, of any material environmental condition. By material
environmental condition is meant receipt of notification of non compliance with
federal, state, or local environmental law, regulation, or statute which does or
may present a significant or substantial hazard or threat to human health or the
environment, or any occurrence which may significantly impair the operation of
the Facility. The existence of a material environmental condition not promptly
remedied shall be grounds for termination.

 

18. NONASSIGNABILITY

Neither party shall assign or transfer this Agreement or any of such party’s
right or obligations hereunder without the prior written consent of the other
party, which shall not be unreasonably withheld.

 

19. CHOICE OF LAW; CONFLICT

This Agreement shall be governed by and construed according to the laws of the
states in which the facilities employed to store CUSTOMER’s Products have their
physical situs.

 

- 11 -



--------------------------------------------------------------------------------

In the event of conflict between the provisions of the Statement of Terms and
Conditions and either the Master Agreement dated September 6, 2001, to which
this Statement is appended or any associated Schedule(s) I, the latter shall
govern.

 

ACCEPTED:

WESTWAY TRADING CORPORATION

(Molasses Trading)

By:  

/s/ John Randle

Title: V.P. Date: 9/6/01

 

ACCEPTED:     ACCEPTED:

WESTWAY TRADING CORPORATION

(Feed Division)

   

WESTWAY TERMINAL COMPANY, INC.

 

By:  

/s/ Ian Falshaw

    By:  

/s/ Wayne Driggers

Title:   Director     Title:   Vice President - Sales & Marketing Date:   9/6/01
    Date:   September 6, 2001

 

- 12 -